Order entered May 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00443-CV

MARBLE RIDGE CAPITAL LP AND MARBLE RIDGE MASTER FUND LP, Appellants

                                                 V.

 NEIMAN MARCUS GROUP, INC., MARIPOSA INTERMEDIATE HOLDINGS LLC,
 NEIMAN MARCUS GROUP LTD LLC, THE NEIMAN MARCUS GROUP LLC, AND
        NEIMAN MARCUS GROUP INTERNATIONAL LLC, Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-18371

                                             ORDER
       Before the Court is appellants’ unopposed motion to extend briefing deadlines.

Appellants request the Court approve the parties’ agreed briefing schedule, which extends the

deadline for filing appellants’ opening brief by twenty-nine days, appellees’ response brief by

thirty-nine days, and appellants’ reply brief by eleven days.

       We GRANT the motion and ORDER appellants’ opening brief be filed no later than

June 14, 2019, appellees’ response brief be filed no later than August 12, 2019, and appellant’s

reply brief be filed no later than September 12, 2019. Because this is an accelerated appeal, we

caution the parties that further extension requests will be disfavored.

                                                       /s/      BILL WHITEHILL
                                                                JUSTICE